It is now contended for the first time that the complaint did not allege the venue of the offense. The affidavit on which this defendant was tried in the county court and from which judgment on appeal was taken to the circuit court did allege the venue and sufficiently charged the offense. Under section 4646 of the Code of 1923, the complaint was amendable to meet the ends of justice. The complaint filed by the solicitor did charge an offense, and no ground of demurrer raising the point here insisted upon was filed on the trial. The point cannot be raised for the first time on appeal.
The appellant complains at the looseness of the complaint. It was in Code form, and we have so many times held such complaints to be sufficient that to cite authority here will be unnecessary.
The law enforcement officers went to defendant's home and searched his premises. In the front yard they found seventeen pints of whisky, ten gallons in two jugs in a house about fifty yards away, two cases of empty quart bottles in defendant's car in his yard. Defendant was seen coming from the direction of the house where the ten gallons were found, with a two-gallon jug of whisky on his shoulder, and, when he was accosted by the officers, he ran, and in running dropped the jug, which broke and spilled the whisky. The whole of this evidence was part of the res gestæ, and we find no reversible error in the rulings of the court in its various rulings on the admission of this testimony.
There is no error in the record, and the judgment is affirmed.
Affirmed.